DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/7/2022 has been entered.  Claims 1-19 have been amended and Claims 20-21 have been added.  Claims 1-21 are currently pending in the application.  The amendment overcomes each objection, interpretation under 35 U.S.C. 112(f), and rejection under 35 U.S.C. 101 previously set forth in the Non-Final Office Action of 3/7/2022.

Response to Arguments
The amendment to Claims 7, 18 overcomes the rejection under 35 U.S.C. 112(b).  However, Claims 4, 15 recite “color information and brightness information of the local region”.   In this limitation, it is unclear which region of “a plurality of local regions” is referenced by “the local region”.  Further, in Claim 4, while color information and brightness information have been defined with reference to the captured image in Claim 3, it is unclear if the “the color information and the brightness information of the local region” relates to the same color and brightness information, as this information has not been defined any of the plurality of local regions.  Additional clarification is needed.  Please see the rejection under 35 U.S.C. 112(b) below.
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.  The cited documents WO2013/115232 and WO 2016/151676 have not been cited in the rejection and are understood to represent a general state of the art.
Regarding generating a captured image and a separate blood image, US 20110112362 A1 by Minetoma (hereinafter “Minetoma”) is not relied upon to disclose generating a blood image, detecting a blood region, executing a color attenuation process, or controlling a monitor to display and image as recited in Claim 1.  Rather, Minetoma is used to modify US 20160038004 A1 by Tanaka (hereinafter “Tanaka”).
As applied to Claims 1, 12, Tanaka discloses capturing a normal light image from the emission of normal light and a special image from the emission of special light.  During light emission, light outside the yellow region and outside a specific wavelength band absorbed by hemoglobin can be filtered in light source section 500 to increase the visibility of the light in the yellow region.  Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 which detects a blood vessel region in an image based on the image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region.  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing.
Please see the rejections under 35 U.S.C. 103 below.

Claim Objections
Claim 12 is objected to because of the following informalities: “control a monitor to display…” in line 11 should be “controlling a monitor to display…”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “generating the captured image…” in line 3 should be “generate the captured image…”.  Further, “at least two type of image signals” in line 5 should be “at least two types of image signals”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in Claims 1, 12 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “relatively enhanced visibility” does not clearly indicate the extent to which the visibility of the yellow region and the blood region are enhanced in a displayed image.
Claims 2-4, 13 recite “the color information…of the captured image”.  While Claims 1, 12, respectively, recite “color information of the blood image”, it is unclear if these recitations are in reference to the same color information.  The limitations of Claims 2-4, 13 should be amended to read “color information…of the captured image”, “the color information…of the blood image”, or similar, as appropriate. 
Claims 4, 15 recite “the color information and the brightness information of the local region” in line 5.  This limitation is indefinite because it is unclear which region of “a plurality of local regions” is referenced by “the local region”.  
Claim 12 recites “the blood image” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160038004 A1 by Tanaka (hereinafter “Tanaka”) in view of US 20110112362 A1 by Minetoma (hereinafter “Minetoma”).
Regarding Claim 1, Tanaka discloses an image processing device (imaging section 200) comprising: a processor (processor section 300; [0046-47]; Fig. 2) configured to: generate a captured image including a subject image from three types of image signals (normal light image; [0068-69, 74]; Fig. 6); generate a blood image from at least two types of image signals among the three types of image signals (special light image; [0068-71]; Figs. 6-7); detect a blood region that is a region of blood in the captured image based on color information of the blood image (a blood vessel is detected from color features, e.g. surface vessel 11 in the special light image; [0051, 71]; Fig. 7); execute a color attenuation process on a region other than a yellow region in the captured image (light outside the yellow region and outside a specific wavelength band absorbed by hemoglobin is filtered in light source section 500; [0068-70]), and control a monitor to display an image with relatively enhanced visibility of the yellow region and the blood region in the captured image (special light image displayed as shown in Fig. 7 after light absorption and filtering; [0070-71]; Fig. 7). 
Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 2, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein the processor is configured to: detect a blood vessel region that is a region of a blood vessel in the captured image based on the color information and structural information of the captured image (a blood vessel is detected from contour or color features; [0051]).
Tanaka does not disclose suppressing or stopping the color attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 3, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein the processor is configured to: detect the blood region based on at least one of the color information and brightness information of the captured image (a blood vessel is detected from a brightness ratio or color features; [0051]).
 Tanaka does not disclose suppressing or stopping the color attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 4, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 3.  Tanaka further discloses wherein the processor is configured to: divide the captured image into a plurality of local regions (pixel groups determined from contour detection) and determine whether each of the plurality of local regions is the blood region based on at least one of the color information and the brightness information of the local region (a blood vessel is detected from a brightness ratio or color features; [0051]).
Regarding Claim 7, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein a color of the yellow region is a color of carotene, bilirubin, or stercobilin (light is emitted over 380-650 nm, with light in a yellow range falling outside the hemoglobin imaging range; [0068-70]).
Regarding Claim 8, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein the processor is configured to perform a notification process based on the detection result of the blood region (notification processing section 140 notifies a user about the degree of relation of the blood vessel and the treatment tool in a captured image; [0053]).
Regarding Claim 9, Tanaka as modified by Minetoma discloses an endoscope apparatus (endoscope apparatus; Fig. 1) comprising: an endoscope (stereoscopic endoscope; [0032-33]); and the image processing device as defined in claim 1 (detailed above).
Regarding Claim 10, Tanaka as modified by Minetoma discloses the endoscope apparatus as defined in claim 9.  Tanaka further discloses comprising a light source configured to emit an illumination light in a wavelength band of normal light (white light emitted from light source section 500; [0068]; Fig. 6).
Regarding Claim 12, Tanaka discloses an operating method (imaging section 200; [0046-47]; Fig. 2) comprising: generating a captured image including a subject image from three types of image signals (normal light image; [0068-69, 74]; Fig. 6); detecting a blood region that is a region of blood in the captured image based on color information of the blood image (a blood vessel is detected from color features; [0051]); executing a color attenuation process on a region other than a yellow region in the captured image (light outside the yellow region and outside a specific wavelength band absorbed by hemoglobin is filtered in light source section 500; [0068-70]); and control a monitor to display an image with relatively enhanced visibility of the yellow region and the blood region in the captured image (special light image displayed as shown in Fig. 7 after light absorption and filtering; [0070-71]; Fig. 7). 
Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 13, Tanaka as modified by Minetoma discloses the operating method o as defined in claim 12.  Tanaka further discloses comprising: detecting a blood vessel region that is a region of a blood vessel in the captured image based on the color information and structural information of the captured image (a blood vessel is detected from contour or color features; [0051]).
Tanaka does not disclose suppressing or stopping the color attenuation process on the blood region based on the detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 14, Tanaka as modified by Minetoma discloses the operating method as defined in claim 12.  Tanaka further discloses comprising: detecting the blood region based on at least one of color information and brightness information of the captured image (a blood vessel is detected from a brightness ratio or color features; [0051]).
Tanaka does not disclose suppressing or stopping the color attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 15, Tanaka as modified by Minetoma discloses the operating method as defined in claim 14.  Tanaka further discloses comprising dividing the captured image into a plurality of local regions (pixel groups determined from contour detection) and determining whether each of the plurality of local regions is the blood region based on at least one of color information and brightness information of the local region (a blood vessel is detected from a brightness ratio or color features; [0051]).
Regarding Claim 18, Tanaka as modified by Minetoma discloses the operating method as defined in claim 12.  Tanaka further discloses wherein the color of a yellow region is a color of carotene, bilirubin, or stercobilin (light is emitted over 380-650 nm, with light in a yellow range falling outside the hemoglobin imaging range; [0068-70]).
Regarding Claim 19, Tanaka as modified by Minetoma discloses the operating method as defined in claim 12.  Tanaka further discloses comprising performing a notification process based on the detection result of the blood region (notification processing section 140 notifies a user about the degree of relation of the blood vessel and the treatment tool in a captured image; [0053]).
Regarding Claim 20, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further disclsoes where the processor is configured to: generating the captured image including the subject image from image signals of blue, green and red (normal light emitted with R, G, B components); and generate the blood image from at least two type of image signals among the image signals of blue green and red (special light emitted with B2 and G2 components; [0068-69, 74]).

Claims 5, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Minetoma as applied to claims 1, 9, 12 above, and further in view of US 20190183315 A1 by Endo (hereinafter “Endo”).
Regarding Claim 5, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein the processor is configured to perform the color attenuation process by determining a color signal corresponding to the blood in a pixel or a region of the captured image (a blood vessel is detected from color features; [0051]).
Modified Tanaka does not disclose multiplying a color signal of the region other than the yellow region by a coefficient varying in value according to a signal value of the color signal.  However, Endo discloses image processing in endoscope system 10 for a captured image which contains an observation target.  The image processing in processor 16 includes setting a gain amount in gain amount setting unit 58 to be applied to an image signal based on a difference between the detected brightness and a reference brightness ([0057]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the gain processing disclosed by Endo with the benefit of obtaining signal values with correlation to the reference brightness (Endo [0057]).
Regarding Claim 11, Tanaka as modified by Minetoma discloses the endoscope apparatus as defined in claim 10.  Modified Tanaka does not disclose wherein the light source comprises one or more light emitting diodes (LEDs), and wherein the light source is configured to emit the normal light by light emission from the one or more light emitting diodes as the illumination light.  However, Endo discloses endoscope system 10 with light source device 14.  The light source device 14 includes LEDs 20a-d which emit narrow band light in different color bands ([0039]).  During normal illumination mode, each of the LEDs 20a-d are turned on to provide illumination light ([0043]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source section disclosed by Tanaka with the LED configuration disclosed by Endo with the benefit of controlling the quantity of light emitted and the wavelength range covered by the illumination light (Endo [0038]).  
Regarding Claim 16, Tanaka as modified by Minetoma discloses the operating method as defined in claim 12.  Tanaka further discloses comprising executing the attenuation process by determining a color signal corresponding to the blood in a pixel or a region of the captured image (a blood vessel is detected from color features; [0051]).
Modified Tanaka does not disclose multiplying a color signal of the region other than the yellow region by a coefficient varying in value according to a signal value of the color signal.  However, Endo discloses image processing in endoscope system 10 for a captured image which contains an observation target.  The image processing in processor 16 includes setting a gain amount in gain amount setting unit 58 to be applied to an image signal based on a difference between the detected brightness and a reference brightness ([0057]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the gain processing disclosed by Endo with the benefit of obtaining signal values with correlation to the reference brightness (Endo [0057]).

Claims 6, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Minetoma as applied to claims 1, 12 above, and further in view of US 20140031628 A1 (Kaku) (hereinafter “Kaku”).
Regarding Claim 6, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Modified Tanaka does not disclose wherein the processor is configured to perform a color conversion process on a pixel value of a pixel in the yellow region so as to rotate toward green in a color space.  However, Kaku discloses an endoscope system for providing illumination light to a blood vessel in a captured image.  A rotation filter 112 contains areas corresponding to narrow wavelength bands that are transmitted from light source device 102 ([0110-114]; Figs. 23-24).  Color signals are then assigned to display channels for further image processing and display.  As the oxygen saturation level decreases in the signal, the color of the displayed blood vessels changes from yellow to green ([0118-119]; Fig. 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processing section disclosed by Tanaka with the color conversion disclosed by Kaku with the benefit of displaying a high-contrast vessel image with an oxygen saturation level (Kaku [0117]).
Regarding Claim 17, Tanaka as modified by Minetoma discloses the operating method as defined in claim 12.  Modified Tanaka does not disclose comprising performing a color conversion process on a pixel value of a pixel in the yellow region so as to rotate toward green in a color space.  However, Kaku discloses an endoscope system for providing illumination light to a blood vessel in a captured image.  A rotation filter 112 contains areas corresponding to narrow wavelength bands that are transmitted from light source device 102 ([0110-114]; Figs. 23-24).  Color signals are then assigned to display channels for further image processing and display.  As the oxygen saturation level decreases in the signal, the color of the displayed blood vessels changes from yellow to green ([0118-119]; Fig. 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processing section disclosed by Tanaka with the color conversion disclosed by Kaku with the benefit of displaying a high-contrast vessel image with an oxygen saturation level (Kaku [0117]).
Regarding Claim 21, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 20.  Tanaka further discloses wherein the processor is configured to generate the blood image a green image signal among image signals of blue, green, and red (G2 component of emitted special light; [0068-69, 74]).
Modified Tanaka does not disclose generating the blood image from a red image signal.  However, Kaku discloses an endoscope system for providing illumination light to a blood vessel in a captured image.  The endoscope system includes a light source device 11 with lasers LD1, LD2, and LD3 for emitted beams with different center wavelengths to the subject.  During fluorescence imaging, a phosphor 50 is used to convert the laser light into light in a range of green to red.  The emission of the laser light is controlled by light source controller 20 to provide illumination for highlighting blood vessels in a narrowband observation mode ([0064-67]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Tanaka with the red signal disclosed by Kaku with the benefit of displaying a blood vessel image (Kaku [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190021579 A1
US 20130329027 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795